












































ARROW FINANCIAL CORPORATION

SELECT EXECUTIVE RETIREMENT PLAN




As Amended and Restated Effective as of January 1, 2005

For Benefits Accrued or Vested After December 31, 2004





















































































ARROW FINANCIAL CORPORATION

SELECT EXECUTIVE RETIREMENT PLAN







The Arrow Financial Corporation Select Executive Retirement Plan (the “Plan”) is
hereby amended and restated effective January 1, 2005, by the Arrow Financial
Corporation, a New York State chartered holding company organized under the laws
of New York and having its principal office at 250 Glen Street in the City of
Glens Falls, Warren County, New York (hereinafter referred to as the
“Employer”).  This amended and restated portion of the Plan shall apply only to
those benefits that accrue or become vested after December 31, 2004.




WITNESSETH:




WHEREAS, the Employer has determined that certain of its employees and employees
of affiliated companies constituting a select group of management or highly
compensated employees should receive supplemental retirement benefits to
compensate such employees for valuable past services rendered; and




WHEREAS, the Employer has amended and restated its qualified defined benefit
pension plan effective January 1, 2003 into a cash balance pension plan and has
also determined it to be advantageous to convert certain Plan benefits into the
form of a cash balance plan; and




WHEREAS, the Employer has heretofore authorized adoption of this restated Plan
in two separate and distinct portions for the purpose of bifurcating benefits
into Grandfathered Benefits accrued and vested as of December 31, 2004, which
are frozen and not subject to Internal Revenue Code Section 409A, and benefits
which accrue or vest thereafter and which are subject to the requirements of
Code Section 409A.




NOW THEREFORE, in consideration of the premises, this portion of the Plan is
hereby restated for compliance with Internal Revenue Code Section 409A with
respect to benefits that accrue or become vested after December 31, 2004 under
the following terms:







ARTICLE I

DEFINITIONS




1.01

“Administrator” means the Compensation Committee of the Employer unless the
Board of Directors designates a different Administrator pursuant to Article IV.




1.02

“Beneficiary” means the person designated to receive benefits of the Participant
or the person otherwise entitled to receive benefits pursuant to the provisions
of the Plan.




1.03

“Board of Directors” or “Board” means the Board of Directors of the Arrow
Financial Corporation.




1.04

“Code” means the Internal Revenue Code of 1986, as amended.

1.05

“Defined Benefit Pension Plan” means the Arrow Financial Corporation Employees’
Pension Plan and Trust, as amended and restated effective January 1, 2003, and
amended from time to time thereafter, or any successor plan thereto.




1.06

“Effective Date” of this restated Plan means January 1, 2005.




1.07

“Employer” means the Arrow Financial Corporation.




1.08

“ERISA” means the Employee Retirement Income Security Act.




1.09

“ESOP” means the Arrow Financial Corporation Employee Stock Ownership Plan, as
amended from time to time, or any successor thereto.




1.10

“Participant” means any employee of the Arrow Financial Corporation or any
subsidiary corporation who has met the eligibility requirements of Article II
and who is participating in the Plan.




1.11

“Participating Employer” means the Employer and any subsidiary corporation that
elects to participate in this Plan.




1.12

“Plan” means the Arrow Financial Corporation Select Executive Retirement Plan.




1.13

“Plan Year” means the calendar year.




1.14

“Retirement Benefit” means the benefit to be provided to Participants as
determined by Article III and specified in Schedules A and B of the Plan.




1.15

“Trust” means the rabbi trust fund, if any, which may be established by the
Employer to pay benefits under the Plan.




1.16

“Year of Service” means a Year of Eligibility Service as defined in the Defined
Benefit Pension Plan.







ARTICLE II

ELIGIBILITY AND PARTICIPATION




2.01

Eligibility




The Plan shall provide Retirement Benefits solely to those employees or former
employees as set forth in Schedules A and B of the Plan.  




The Participants eligible for Retirement Benefits under Schedule A and Schedule
B shall constitute a select group of management or highly compensated employees
as set forth in ERISA.




0.2

Participating Employers




The Plan shall constitute a single Plan of the Arrow Financial Corporation,
which shall have full authority as Employer to amend, modify, administer and
terminate the Plan.  Only employees of Arrow Financial Corporation, or any other
subsidiary corporation shall be eligible to participate in the Plan, provided
that such other Participating Employer consents to such participation either by
executing this Plan or a separate consent agreement.  Any such Participating
Employer may thereafter withdraw its consent, in which event the Plan shall be
deemed terminated with respect to the employees of such Participating Employer.
 The Employer, on behalf of its employees, and any other Participating Employer,
on behalf of its employees, shall pay the required Retirement Benefits to their
Participants pursuant to the provisions of the Plan.







ARTICLE III

PLAN BENEFITS




0.1

Retirement Benefits




Retirement Benefits shall be paid by the Participating Employer to the
Participant in the amount, time and in the manner specified in this Article and
in Schedules A and B of the Plan.




0.2

Restoration of Employment




If a Participant is restored to full-time employment with the Participating
Employer, payments under the Plan shall continue.  Upon the Participant’s
subsequent termination of employment with the Participating Employer, any
additional Retirement Benefits that have accrued under the Plan shall be paid in
accordance with the terms and provisions of the Plan with respect to such
additional benefits.




3.03

Time and Manner of Payment




(a)

The Retirement Benefit of a Participant shall commence within 30 days after the
date a Participant qualifies for benefit commencement under Schedules A and B of
the Plan, except however, where the Participant is a Key Employee (as defined by
the Code) of a Participating Employer, in which case benefits shall commence no
sooner than the date that is 6 months following the Participant’s separation
from service with the Participating Employer.  




Retirement Benefits payable under Schedule A shall be paid by the Participating
Employer to those individuals and in such amounts and in such form as listed in
Schedule A.  




Benefits payable under Paragraph 3 of Schedule B shall be paid in any of the
actuarially equivalent life annuity forms of payment permitted under the terms
of the Defined Benefit Pension Plan. However, such benefit form election must be
made prior to commencement of the benefits hereunder and be independent, in
terms of time and form, of any such election made with respect to the Defined
Benefit Pension Plan.




Benefits payable under Schedule A and Paragraph 3 of Schedule B may not be paid
in the form of a lump sum.  Benefits shall be paid monthly, quarterly, or
annually, as elected and fixed by the Participating Employer prior to
commencement of benefits.  If benefits commence after the first day of the
calendar year, the total benefits paid, regardless of whether annual, quarterly,
or monthly payments were elected, during the first year shall be determined as
if such benefits were payable monthly commencing with the month in which the
first payment is made.  Benefits payable under Paragraph 4 of Schedule B shall
be paid as specified therein.




(b)

In the event of a “Change in Control” of the Employer, all Participants shall be
fully vested in their Retirement Benefits and the lump sum value of such
Retirement Benefits shall be immediately paid to such Participants and the Plan
will be terminated.  For purposes of this Section 3.03(b), the lump sum value of
each Participant’s Retirement Benefit, deferred to the earliest commencement
date of such Retirement Benefit, shall be the Actuarial Equivalent (present
value) of such Retirement Benefit, based upon the assumptions defined in the
Defined Benefit Pension Plan.  In addition, the lump sum value of Retirement
Benefits payable under Schedule B shall be calculated without regard to the
reduction set forth in Section 5.04.  In no event shall any payment be made that
would constitute an excess parachute payment under Code Section 280G.  For
purposes of this Section 3.03(b), a "Change of Control" of Arrow Financial
Corporation (“Arrow”) means:




(i)

The acquisition by one person, or more than one person acting as a group, of
ownership of stock of Arrow that, together with stock held by such person or
group, constitutes more than 50% of the total fair market value or total voting
power of the stock of the Arrow;




(ii)

The acquisition by one person, or more than one person acting as a group, of
ownership of stock of Arrow, that together with stock of Arrow acquired during
the twelve-month period ending on the date of the most recent acquisition by
such person or group, constitutes 30% or more of the total voting power of the
stock of Arrow;




(iii)

A majority of the members of Arrow’s board of directors is replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the members of Arrow’s board of directors before the date of
the appointment or election;




(iv)

One person, or more than one person acting as a group, acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or group) assets from Arrow that have a total gross fair market
value (determined without regard to any liabilities associated with such assets)
equal to or more than 40% of the total gross fair market value of all of the
assets of Arrow immediately before such acquisition or acquisitions.




Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering.  However, persons will be considered to be acting
as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with Arrow.




This definition of Change in Control shall be interpreted in accordance with,
and in a manner that will bring the definition into compliance with, the
regulations under Section 409A of the Internal Revenue Code of 1986.




3.04

Survivor Benefits for Participants listed in Schedule B




(a)

If benefits have not commenced to the Participant before death, the Retirement
Benefit of a Beneficiary must commence 30 days after the date of the
Participant’s death.  Such benefit shall be paid in the form of a life annuity.
 The benefit shall be payable monthly, quarterly, or annually, as elected and
fixed by the Participating Employer prior to commencement of benefits.  If
benefits commence after the first day of the calendar year, the total benefits
paid, regardless of whether annual, quarterly, or monthly payments were elected,
during the first year shall be determined as such benefits were payable monthly
commencing with the month in which the first payment is made.




(b)

If a Participant dies after benefits have commenced but before all guaranteed
benefits have been paid, any remaining guaranteed benefits shall be paid to his
or her Beneficiary pursuant to the form of payment elected by the Participant.




i.5

Right of Participants to Plan Benefits




No Retirement Benefit of the Plan shall be subject in any manner, either
voluntarily or involuntarily, to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge; and any act or violation of the
foregoing shall be null and void.  No benefit under the Plan shall in any manner
be subject to the debts, contracts, liabilities, engagements, or torts of any
Participant or Beneficiary.  Benefits shall not be subject to attachment or
legal process and the same shall not be recognized by the Participating Employer
except to such extent as may be required by law.  The rights of any Participant
to benefits under the Plan prior to the actual receipt of such benefit shall be
limited to those of a general unsecured creditor of the Participating Employer.




i.6

Rights of Participating Employer to Assets




Any asset of the Participating Employer which may be used to pay benefits under
the Plan shall be an unrestricted asset of the Participating Employer and not
deemed to be held under any trust for the benefit of the Participants or their
Beneficiaries or represent security for any of the Participating Employers’
obligations under the Plan.  In addition, these assets and any other assets of
the Participating Employer will be subject to the claims of the general
creditors of such Participating Employer if the Participating Employer becomes
insolvent.  If the Participating Employer is unable to pay its debts as they
mature or is a party in any bankruptcy proceeding under federal or state law,
the Participating Employer will be considered insolvent.  The Board of Directors
and Chief Executive Officer of the Participating Employer shall have the duty of
immediately informing the Administrator in writing of either or both of these
conditions.  Upon receipt of this information or upon receipt of actual
knowledge, the Administrator shall discontinue payments of the Retirement
Benefits and shall deliver any assets as a court of competent jurisdiction may
direct to satisfy the claims of the Participating Employer’s creditors.  In no
event shall the Administrator have an affirmative duty to ascertain whether or
not the Employer is insolvent.




i.7

Funding




Notwithstanding, anything else to the contrary, the Participating Employer
retains the right to establish an irrevocable grantor trust as defined in
Section 671 of the Internal Revenue Code for purposes of funding the Retirement
Benefits under the Plan.




i.8

Interest on Late Payments




If any benefit under the Plan is not paid, in full, within five (5) days after
its due date, the Employer shall pay interest on the unpaid amount at an annual
rate equal to the greater of (1) fifteen percent (15%) per annum, compounded
daily, or (2) twice the prime rate charged by Citibank N.A. on the due date of
the payment.




If a Participant or Beneficiary makes a claim for such interest and is denied by
the Employer, then the claims review procedure specified in Section 4.06 shall
be followed.







ARTICLE IV

ADMINISTRATION




.1

Assignment of Administrative Authority




The Compensation Committee shall serve as the Administrative Committee of the
Plan unless a different Administrator is designated by the Board of Directors.
 Members of the Administrative Committee shall serve at the pleasure of the
Board of Directors.  Any member may resign by delivering a written resignation
to the Board of Directors.  Vacancies arising by virtue of resignation, death,
removal or otherwise shall be filled by the Board.




.2

Powers and Duties




The Administrator shall administer the Plan in accordance with its terms and
shall have all the powers necessary to carry out its provisions, including the
power to determine all questions arising in connection with the administration,
interpretation, and application of the Plan.  Any such determination by the
Administrator shall be conclusive and binding on all persons, provided that the
foregoing shall not be construed to empower the Administrator to alter the time
for commencement of benefits or the amount of or manner of payment of benefits
as provided in this Plan.




4.03

Organization and Operation




(a)

The Administrator shall act by a majority of its members at the time in office,
either by vote at a meeting or in writing without a meeting.




(b)

The Administrator may authorize any one or more of its members to execute any
document or documents on behalf of the Administrator, in which event the
Administrator shall notify the member or members so designated.




(c)

The Administrator may adopt such rules and regulations as it deems desirable for
the conduct of its affairs and may appoint such counsel, specialists, and other
persons as it deems necessary or desirable in connection with the administration
of the Plan.




(d)

Whenever the Administrator is authorized to exercise any discretion hereunder
with respect to any matter, the exercise of such discretion shall be by the
members of the Administrator then acting, except where such matter affects only
one member of the Administrator, in which case the exercise of such discretion
shall be by the other members of the Administrator.  In exercising its
discretion, or in taking any other action, the Administrator shall act in a
uniform, nondiscriminatory manner.




4.04

Records, Reports and Service of Process




(a)

The Administrator shall keep a record of all its proceedings and actions and
shall keep such books of account, records, and other data as may be necessary
for proper administration of the Plan.  The Administrator, if other than Arrow
Financial Corporation, shall notify the Arrow Financial Corporation of any
action taken and, when required, shall notify any other interested person or
persons.




(b)

The Administrator shall be responsible for assuring that the Plan complies with
all reporting and disclosure requirements of federal law.




(c)

The Administrator, or any member thereof, is hereby designated as the agent for
the service of any legal process.




.5

Payment of Expenses




Unless otherwise determined by the Board of Directors, the members of the
Administrator shall serve without compensation for services as such, but all
expenses of the Administrator shall be paid by the Participating Employers.
 Such expenses shall include any expenses incident to the functioning of the
Administrator, including but not limited to fees of counsel and other
specialists and other costs of administering the Plan.




.6

Claims Procedures




The Administrator shall handle the following in accordance with federal
regulations:




(a)

Claims - A person who believes that he is entitled to a benefit under the Plan
(hereinafter referred to as a “Claimant”) may file a written request for such
benefit with the Administrator, setting forth his or her claim.  The request
must be addressed to the Administrator at its then principal place of business.




(b)

Claims Decisions - Upon receipt of a claim, the Administrator shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period.  The Administrator may, however,
extend the reply period for an additional ninety (90) days for reasonable cause.




If the claim is denied in whole or in part, the Administrator shall adopt a
written opinion, using language calculated to be understood by the Claimant,
setting forth:




(i)

The specific reason or reasons for such denial;




(ii)

The specific reference to pertinent provisions of this Plan on which such denial
is based;

(iii)

A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary.




(iv)

Appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review; and




(v)

The time limits for requesting a review under subsection c.




(c)

Requests for Review - Within sixty (60) days after the receipt by the Claimant
of the written opinion described above, the Claimant may request in writing that
the Administrator review its determination.  Such request must be addressed to
the Administrator, at its then principal place of business.  The Claimant or his
or her duly authorized representative may, but need not, review the pertinent
documents and submit issues and comments in writing for consideration by the
Administrator.  If the Claimant does not request a review of the Administrator’s
determination within such sixty (60) day period, the Claimant shall be barred
and stopped from challenging the Administrator’s determination.




(d)

Review of Decisions - Within sixty (60) days after the Administrator’s receipt
of a request for review, the Administrator shall review the determination.
 After considering all materials presented by the Claimant, the Administrator
shall render a written opinion, written in a manner calculated to be understood
by the Claimant, setting forth the specific reasons for the decision and
containing specific references to the pertinent provisions of this Plan on which
the decision is based.  If special circumstances require that the sixty (60) day
time period be extended, the Administrator will so notify the Claimant and will
render the decision as soon as possible, but no later than one hundred twenty
(120) days after receipt of the request for review.







ARTICLE V

AMENDMENTS AND TERMINATION




.1

Amendments




This Plan may be amended at any time by Arrow Financial Corporation through its
Board of Directors provided that any such amendment may not reduce or adversely
affect any accrued Retirement Benefit of any Participant at the time of such
amendment.




.2

Duration and Termination




It is the intention of the Participating Employers that the Plan shall provide a
permanent Plan of benefits to be administered for the benefit of eligible
employees.  However, the Employer reserves the right to terminate the Plan at
any time and to modify or amend the Plan to comply with Federal law or to
maintain the exemption from ERISA granted to unfunded plans providing benefits
to a select group of management or highly compensated employees.  If such
exemption cannot be complied with, the Employer in its discretion may terminate
the Plan.




.3

Corporate Successors




Unless there is a “Change in Control” as defined in Section 3.03(b), the Plan
shall not be automatically terminated by a transfer or sale of assets of the
Participating Employer or by the merger or consolidation of the Participating
Employer into any other corporation or other entity, but the Plan shall be
continued after such sale, merger, or consolidation only if and to the extent
that the transferee, purchaser, or successor entity agrees to continue the Plan.




5.04

Benefits in the Event of Termination of the Plan




If the Plan is terminated, the Participating Employer is not obligated to pay
any amount of Retirement Benefits to the Participant except as specifically
provided in Schedules A and B.  Except in the event of a Change in Control as
defined in Section 3.03(b), benefits payable under Schedule B shall be based on
the Retirement Benefit the Participant would have been eligible to receive if
the Plan had been continued until the date the Participant separated from
service, multiplied by a fraction the numerator of which shall be the number of
Years of Service at the time the Plan was terminated and the denominator of
which shall be the total number of Years of Service of the Participant on the
date the Participant separated from service.




Notwithstanding the above, if the Plan is terminated by the Participating
Employer for a reason other than a Change in Control, the distribution of
benefits as otherwise provided for herein may not be accelerated by reason of
such plan termination unless such distributions are expressly permitted by Code
Section 409A and the regulations there under.










SCHEDULE A

Arrow Financial Corporation

Select Executive Retirement Plan







The named Participants to receive Retirement Benefits under this Schedule A
shall have been so designated by the Board of Directors for such benefits (or
increases) on or after January 1, 2005 and shall qualify as a select group of
management or highly compensated employees as set forth in ERISA.  In its
discretion, the Employer can increase the supplement each year by a fixed
percentage, determined solely by the Participating Employer.  In its discretion,
the Participating Employer can reduce or terminate the benefit payable to a
Participant, except if otherwise provided in this Schedule A.  Benefits are to
be provided as follows:




1.

Robert P. Larson shall receive an additional $58.46 per month in the form of a
Single Life Annuity beginning January 1, 2008.




2.

Herbert A. Heineman, Jr., former President and Chief Executive Officer, Glens
Falls National Bank, shall receive an additional $424.11 per month in the form
of a Single Life Annuity beginning January 1, 2008.




3.

Philip R. Stephenson, former President and Chief Executive Officer, Saratoga
National Bank, shall receive an additional $35.22 per month in the form of a
100% Joint and Survivor Annuity beginning January 1, 2008.




4.

Michael F. Massiano, former President and Chief Executive Officer, Arrow
Financial Corporation and Glens Falls National Bank, shall receive $4,077.85 per
month in the form of a 50% Joint and Survivor Annuity beginning January 1, 2006,
increased to $4,410.19 per month beginning January 1, 2008.




5.

Winifred M. Blaum, former Vice President, Glens Falls National Bank, shall
receive an additional $15.00 per month in the form of a Single Life Annuity
beginning January 1, 2008.




6.

Michael Cunningham, former Senior Vice President of Glens Falls National bank
and Trust Company, shall receive $300.00 per month in the form of a 100% Joint
and Survivor Annuity beginning January 1, 2005.




In addition to the benefits stated above, the Board of Directors also grants the
following:




The determination of benefits pursuant to Schedule B paragraph 3(a) for Mr.
Thomas L. Hoy and Mr. John J. Murphy, shall be made by adding three (3) to their
respective ages and years of service for benefit accrual for the purpose of
calculating the benefits that they would otherwise have been entitled to under
the Defined Benefit Pension Plan formula without regard to the limits imposed by
Section 401(a)(17) and Section 415(b) of the Code.










SCHEDULE B

Arrow Financial Corporation

Select Executive Retirement Plan







1.

Participants eligible to receive Retirement Benefits under this Schedule B shall
consist of those employees or former employees of the Employer or Participating
Employer who qualify as a select group of management or highly compensated
employees as set forth in ERISA, and whose benefits under the Defined Benefit
Pension Plan and/or ESOP have been limited, as described below, by Section 415
and/or Section 401(a)(17) of the Code or are otherwise deemed by the Board not
to be sufficient and, effective January 1, 2008, to which the Board has
expressly granted eligibility under the Plan.




2.

Any employee or former employee shall become a Participant in the Plan if:




(a)

His Compensation, as defined in the Defined Benefit Pension Plan or ESOP, for
the current Plan Year or any prior Plan Year would exceed, if not for such
limitation, the amount specified in Section 401(a)(17) of the Code ($210,000 in
2005); or




(b)

His projected annual pension benefit under the Defined Benefit Pension Plan, if
determined without regard to the benefit limits imposed by Section 415(b) of the
Code or the compensation limit imposed by Section 401(a)(17) of the Code, would
exceed the dollar amount specified in Section 415(b)(1) of the Code ($170,000
for 2005); or




(c)

His annual additions, as defined in Section 415(c)(2) of the Code, under the
ESOP, if determined without regard to the annual additions limits imposed by
Section 415(c) of the Code or the compensation limit imposed by Section
401(a)(17) of the Code, for any Plan Year beginning after 1993, would exceed the
dollar amount specified in Section 415(c)(1) of the Code ($42,000 for 2005);




(d)

and, effective January 1, 2008, the Board, through written declaration, has
granted eligibility under the Plan to the employee.  




3.

Retirement Benefits payable under this Schedule B by reason of Code limitations
shall be the Actuarial Equivalent, as defined in the Defined Benefit Pension
Plan, of:




(a)

The Vested annual Retirement Benefit to which the Participant or surviving
spouse would be eligible to receive at the time of retirement or death as
determined under the Defined Benefit Pension Plan formula based upon the
Participant’s Compensation, as defined in the Defined Benefit Pension Plan but
without regard to the limit imposed by Section 401(a)(17) of the Code, and
without regard to any benefit limitation under Section 415(b) of the Code,
adjusted for the form of payment selected by the Participant, less




(b)

The annual pension benefit that is payable to the Participant or surviving
spouse under the Defined Benefit Pension Plan, less




(c)

The benefit accrued and vested under the Plan as of December 31, 2004 under the
terms of the Plan as then in effect (“Grandfathered Benefit”).




(d)

Notwithstanding the above, the Board grants to the following cost of living
adjustments with respect to Retirement Benefits currently paid under this
section:




(i)

Herbert A. Heineman, Jr., former President and Chief Executive Officer, Glens
Falls National Bank, shall receive an additional $119.20 per month in the form
of a Single Life Annuity beginning January 1, 2008.




(ii)

Michael F. Massiano, former President and Chief Executive Officer, Arrow
Financial Corporation and Glens Falls National Bank, shall receive $10,532.67
per month in the form of a 50% Joint and Survivor Annuity beginning January 1,
2006, increased to $11,381.08 per month beginning January 1, 2008.




4.

Additional ESOP Benefits shall be payable under this Schedule B to any
Participant who, for any Plan Year beginning on or after January 1, 1994,
receives an allocation under the ESOP which is less than the allocation he would
have received if the limitations imposed by Section 415(c) and Section
401(a)(17) of the Code did not apply.




(a)

As of the last day of each Plan Year, such a Participant shall receive an
allocation under the Plan equal to the sum of (i), (ii) and (iii) below:




(i)

Phantom Share Allocation – an allocation of phantom shares of Employer stock
equal to the excess, if any, of (1) over (2), where:




(1)

is the number of shares of Employer stock that would have been allocated to the
Participant’s account under the ESOP with respect to such Plan Year if the
limitations of Sections 415(c) and 401(a)(17) of the Code were disregarded, and




(2)

is the number of shares of Employer stock actually allocated to the
Participant’s account under the ESOP for such Plan Year.




The phantom shares allocated pursuant to this subparagraph (i) shall be held in
the Participant’s Phantom Share Account.




(ii)

Cash Allocation – a dollar amount allocation equal to the excess, if any, of (1)
over (2), where:




(1)

is the dollar amount that would have been allocated in cash to the Participant’s
account under the ESOP with respect to such Plan Year if the limitations of
Sections 415(c) and 401(a)(17) of the Code were disregarded, and




(2)

is the dollar amount actually allocated in cash to the Participant’s account
under the ESOP for such Plan Year.




The dollar amounts allocated pursuant to this subparagraph (b) shall be held in
the Participant’s Cash Account.




(iii)

Dividend and Interest Allocation – Stock and cash dividends on Employer stock
shall be credited to the Participant’s Phantom Share Account when paid, as if
such phantom shares were actual shares, and interest on the value of the
Participant’s Cash Account, determined as of the last day of the immediately
preceding Plan Year, shall be allocated at a rate to be determined annually by
the Plan Administrator and credited to the Participant’s Cash Account as of the
last day of the Plan Year.




(b)

Additional ESOP Benefits, if any, shall be distributed to the Participant, or
his Beneficiary, in a single lump sum cash payment within 90 days after the date
of termination of his employment in an amount equal to the Vested portion of:




(i)

The number of phantom shares of Employer stock credited to the Participant’s
Phantom Share Account as of the last day of the Plan Year coinciding with or
immediately preceding the date of distribution, multiplied by the fair market
value of one share of the Employer’s stock as determined by the Plan
Administrator in its discretion; plus




(ii)

The value of the Participant’s Cash Account as of the same date.




Notwithstanding, if the Participant is a Key Employee (as defined by the Code)
of a Participating Employer, the payment of additional ESOP Benefits, if any, as
described above shall be distributed no sooner than the date that is 6 months
following the Participant’s separation from service with the Participating
Employer.




A Participant’s Vested percentage shall be determined in accordance with the
ESOP.




(c)

This section shall apply to benefits that have accrued or become vested after
December 31, 2004, including any increase attributable to Grandfathered
Benefits’ investment experience after December 31, 2004.


















